UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-5205



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


JUAN CARLOS SORTO,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:05-cr-00030-1)


Submitted:   August 23, 2007                 Decided:   August 28, 2007


Before WILLIAMS, Chief Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North
Carolina, for Appellant. Amy Elizabeth Ray, OFFICE OF THE UNITED
STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Juan Carlos Sorto seeks to appeal his convictions and

123-month sentence imposed following his guilty plea to conspiracy

to possess with intent to distribute at least fifty grams of

methamphetamine and carrying a firearm during and in relation to a

drug trafficking crime. Sorto’s counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious grounds for appeal.       Although notified of his

right to do so, Sorto has not filed a pro se supplemental brief.

           After conducting a de novo review of the record as

required by Anders, we agree that there are no meritorious grounds

for appeal.   We find that the district court conducted a thorough

colloquy pursuant to Fed. R. Crim. P. 11 and properly ascertained

that Sorto’s plea was knowing and voluntary.      We also find that the

court sentenced Sorto within a properly calculated Guidelines

range, after granting the Government’s motion for a five-level

downward departure based on substantial assistance.         To the extent

that counsel notes that Sorto voiced some concerns about trial

counsel prior to entering his guilty plea, we decline to address

any   potential   ineffective   assistance   of   counsel   claim   as   no

ineffective representation conclusively appears from the record.

See United States v. Baldovinos, 434 F.3d 233, 239 (4th Cir.),

cert. denied, 546 U.S. 1203 (2006).




                                 - 2 -
            Accordingly, we affirm Sorto’s convictions and sentence.

This court requires that counsel inform her client, in writing, of

his right to petition the Supreme Court of the United States for

further review.      If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid   the

decisional process.



                                                                        AFFIRMED




                                      - 3 -